t c summary opinion united_states tax_court james thomas colegrove and susan jane colegrove petitioners v commissioner of internal revenue respondent docket no 10171-09s filed date james thomas colegrove and susan jane colegrove pro sese randall b childs for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure after concessions by petitioners the issues remaining for decision are whether petitioners must include in income as a distribution from an individual_retirement_account a withdrawal of dollar_figure and if so whether petitioners are liable under sec_72 for the 10-percent additional tax on an early distribution from a qualified_retirement_plan we hold that petitioners must include the dollar_figure withdrawal in income and that petitioners are liable for the 10-percent additional tax background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in the state of florida when the petition was filed in petitioner husband mr colegrove worked as a real_estate agent for months market pressures resulted in a drastic reduction in business and therefore income and an increase in overhead and expenses eventually mr colegrove wa sec_2 petitioners concede they received an additional dollar_figure in taxable nonemployee compensation and dollar_figure in taxable dividends in able to secure full-time employment with novartis pharmaceuticals during the period of reduced income mr colegrove struggled to pay his business_expenses pay the home mortgage and provide for the living_expenses for a family of four to meet those needs mr colegrove requested funds from a rollover individual_retirement_account he owned at charles schwab the ira mr colegrove’s intent was that the funds withdrawn would be in the form of a loan and not a distribution during mr colegrove received six distributions from the ira in the following amounts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure under the distribution summary section of the charles schwab account statements for is an entry for premature the ira’s monthly account statements for show an increase in the gross amount of the year-to-date premature_distribution to reflect the amount distributed during that month the account statement for date reflects the gross amount of the premature_distribution year-to-date as dollar_figure the monthly account statements also demonstrate that mr colegrove did not make any contributions to the ira in petitioners timely filed a form_1040 u s individual_income_tax_return for on the return petitioners did not report the dollar_figure distribution from the ira as income and did not report the 10-percent additional tax on an early distribution under sec_72 believing the distribution was a loan from the ira and not an early withdrawal in a notice_of_deficiency respondent determined inter alia that the dollar_figure distribution from the ira is includable in income and that petitioners are liable for the 10-percent additional tax on the early distribution pursuant to sec_72 discussion in general the commissioner’s determination as set forth in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error see rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have neither alleged that sec_7491 applies nor established their compliance with its requirements accordingly petitioners bear the burden_of_proof see rule a regardless of whether the additional tax under sec_72 is a penalty or an additional_amount to which sec_7491 applies and regardless of whether the burden of production with respect to this additional tax would be on respondent respondent has satisfied his burden of production with respect to the distribution see h conf rept pincite 1998_3_cb_747 a distribution from the ira generally sec_408 provides that any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee in the manner provided under sec_72 see also 108_tc_54 petitioners argue that the distribution from the ira was to be in the form of a loan however unlike a loan from a qualified_employer_plan pursuant to the limitations in sec_72 a loan from an ira to its owner is always a prohibited_transaction there is no exception for loans from an ira to its beneficiary patrick v commissioner tcmemo_1998_30 n affd without published opinion 181_f3d_103 6th cir sec_4975 employee_retirement_income_security_act_of_1974 publaw_93_406 88_stat_885 if such a loan were made the ira would lose its exemption and all assets would be deemed distributed sec_408 and patrick v commissioner supra the distribution was not received by petitioners as an annuity consequently the provisions of sec_72 are at trial mr colegrove alluded to a withdrawal from an ira in the form of a loan in the 1990s for the purchase of his first home but the petition indicates that he previously took out a loan from his sec_401 plan account a loan from a sec_401 plan account may be a nontaxable distribution if it satisfies the limitations in sec_72 applicable see vorwald v commissioner tcmemo_1997_15 consistent with the presumption of correctness applicable to respondent’s determination see welch v helvering supra and because mr colegrove did not make any contributions to the ira we must assume that his tax basis in the ira was zero see sec_1_408-4 income_tax regs therefore petitioners can be given no credit for any investment in the ira within the meaning of sec_72 and consequently the entire amount of the distribution is allocated to and must be included in petitioners’ income see sec_72 accordingly respondent’s adjustment increasing petitioners’ income by the ira distribution is sustained b sec_72 additional tax sec_72 imposes a 10-percent additional tax on an early distribution from a qualified_retirement_plan unless the distribution comes within one of the statutory exceptions under sec_72 the sec_72 additional tax is intended to discourage premature distributions from retirement plans 106_tc_337 see also s rept pincite c b supp petitioners used the funds withdrawn from the ira to pay business and living_expenses and a home mortgage regrettably for petitioners no exception applies for those purposes therefore petitioners’ distribution remains subject_to the percent additional tax although petitioners’ financial circumstances were not unusual during this tumultuous period the tax code is sometimes unforgiving in its attempts at standardization if the language of a statute is plain clear and unambiguous the statutory language is to be applied according to its terms unless a literal interpretation of the statutory language would lead to absurd results 519_us_337 447_us_102 310_us_534 118_tc_1 in the instant case the court sympathizes with petitioners’ financial predicament but we are constrained by the statutory language and unable to create an exception where none exists in closing we think it appropriate to observe that we found petitioners to be conscientious taxpayers who take their federal tax responsibilities seriously the tax_court however is a court of limited jurisdiction and lacks general equitable powers 484_us_3 40_tc_436 affd 331_f2d_422 7th cir consequently our jurisdiction to grant equitable relief is limited 92_tc_776 73_tc_1014 this court is limited by the exceptions enumerated in sec_72 see eg 111_tc_250 110_tc_1 although we acknowledge that mr colgrove used his distribution for entirely reasonable purposes absent some constitutional defect we are constrained to apply the law as written see 736_f2d_1168 7th cir affg 80_tc_783 and we may not rewrite the law because we may deem its effects susceptible of improvement 516_us_235 quoting 464_us_386 accordingly we must sustain respondent’s determination that petitioners are liable for the sec_72 10-percent additional tax conclusion we have considered all of the arguments made by petitioners and to the extent that we have not specifically addressed them we conclude that they do no support a result contrary to that reached herein to reflect the foregoing decision will be entered for respondent
